                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

ARNOLD DEAN, INDIVIDUALLY,
AND AS THE ADMINISTRATOR OF
THE ESTATE OF NANCY DEAN,
                                                      CASE NO. 6:19-cv-03245-MDH
                     Plaintiffs,

VS.


BIOMET, INC., BIOMET
ORTHOPEDICS, LLC, BIOMET U.S.
RECONSTRUCTION, LLC, AND
BIOMET MANUFACTURING, LLC,

                     Defendants.



              ORDER OF DISMISSAL OF DEFENDANTS WITH PREJUDICE

          THIS CAUSE came before the Court upon the Stipulation for Dismissal of Defendants

with Prejudice (Doc. 33) by and between the Plaintiffs, Arnold Dean, Individually and as the

Administrator of the Estate of Nancy Dean (“Plaintiffs”), and the Defendants, Biomet, Inc.,

Biomet Orthopedics, LLC, Biomet U.S. Reconstruction, LLC and Biomet Manufacturing, LLC

(“Defendants”), and the Court having reviewed the Stipulation for Dismissal of Defendants with

Prejudice, having reviewed the court file, and being otherwise fully advised in the premises, it is

hereby:

          ORDERED AND ADJUDGED that:

          This case is hereby DISMISSED WITH PREJUDICE as to Defendants. Plaintiffs and

Defendants shall each bear their/its own respective costs and attorneys’ fees incurred in

connection with this action.




                                                1

           Case 6:19-cv-03245-MDH Document 34 Filed 10/05/20 Page 1 of 2
IT IS SO ORDERED.

Dated: October 5, 2020                          /s/ Douglas Harpool______
                                               DOUGLAS HARPOOL
                                               United States District Judge




                                      2

        Case 6:19-cv-03245-MDH Document 34 Filed 10/05/20 Page 2 of 2
